DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 04/04/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 12/18/2019 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an epoxy-based resin composition comprising an epoxy resin of formula: (E)”. The scope of claim 7 is confusing given that (i) it is not clear if the epoxy resin of formula (E) refers to the epoxy resin in claim 1 or if the epoxy resin of formula (E) is the epoxy resin in addition to the epoxy resin in claim 1 and (ii) if the epoxy resin (E) does refer to the epoxy resin of claim 1, it is not clear how can an epoxy resin of formula (E) can be a copolymer as required in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto et al. (WO 2016/103803 A1) in view of Long et al. (US 2011/0273052 A1) and Rogers, Jr. et al. (3,868,613). It is noted that when utilizing Yamoto et al., the disclosures of the reference are based on US 2017/0358382 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Yamoto et al. are found in US ‘382.

Regarding claims 1, 4 and 7-13, Yamoto et al. disclose an insulated wire containing a rectangular conductor (i.e. wire having non-circular transverse cross-section) and a thermoplastic resin layer (i.e. polymeric layer) on the rectangular conductor (see Abstract, Figure 1 and paragraphs 0031, 0040). The conductor is composed of an electrically conductive metal such as aluminum or copper (see paragraph 0039). The thermoplastic resin layer comprises a combination of polysulfone (PSF), polyether sulfone (PES) and polyether ether ketone (PEEK) (see paragraph 0044). The polysulfone reads on poly(aryl ether sulfone). Given that Yamoto et al. disclose insulated wire comprising thermoplastic resin layer in provided on conductor (electrically conducting), thermoplastic resin layer is an electrical insulation layer of the wire.
Yamoto et al. disclose the insulated wire is coil-processed and used for a motor, a transformer, etc. (see paragraphs 0068 and 0003). That is, the wire is coiled wire. Yamoto et al. do not disclose wire is coiled magnet wire. However, given that the wire is made of electrically conductive metals identical to that presently claimed, it is inherent or obvious that the wire is coiled magnet wire.
Yamoto et al. do not disclose a varnish layer as presently claimed contacting the polymeric layer (thermoplastic resin layer). Yamoto et al. do not disclose the varnish layer impregnates the coiled magnet wire.
Long et al. disclose an insulated wire for use in electric motor windings (i.e. coiled wire) (see paragraph 0093). An overcoat of varnish or epoxy over the finished winding can be used to provide mechanical support and vibration resistance while improving thermal conductivity by displacing entrapped air (see paragraph 0093).
In light of motivation for using overcoat of epoxy (varnish layer) over the finished winding disclosed by Long et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use overcoat of epoxy (varnish layer) over the coiled magnet wire (i.e. impregnate coiled magnet wire) in Yamoto et al. in order to provide mechanical support and vibration resistance while improving thermal conductivity by displacing entrapped air, and thereby arrive at the claimed invention.
Accordingly, Yamoto et al. in view of Long et al. disclose overcoat of epoxy over the insulated wire. Given that insulated wire comprises polymeric layer (thermoplastic resin layer), the overcoat comprising epoxy (varnish layer) is contacting the polymeric layer.
Yamoto et al. in view of Long et al. do not disclose overcoat, i.e. varnish comprises epoxy resin as presently claimed.
Rogers, Jr. et al. disclose solventless epoxy resin composition (see Abstract). An insulated electrical winding (insulated wire) is impregnated with the solvent less epoxy resin composition (see col. 1, lines 39-44). The solventless epoxy resin composition comprises a medium viscosity liquid glycidyl ether epoxy resin, an acid anhydride, and the diglycidyl ether of neopentyl glycol as a reactive diluent (see col. 1, lines 39-44). The glycidyl ether epoxy resin is identical to epoxy resin of formula (E) as presently claimed (see col. 2-3, lines 63-24). The solventless epoxy resin composition provide good solvent resistance, long shelf life, low viscosity at room temperature, good gel times at elevated temperatures, enhanced water insensitivity and excellent high temperature of electrical and mechanical properties (see col. 2, lines 13-21). Given that glycidyl ether epoxy resin is identical to epoxy resin as presently claimed, it is inherent or obvious that epoxy resin is a copolymer comprising more than 50 mol% of the recurring units of formula (C). Further, glycidyl ether epoxy resin is a complex mixture of glycidyl ethers, but the principle product is represented by the formula (see col. 2, lines 63-66). Accordingly, glycidyl ether epoxy resin reads on a copolymer having 50 mol% of the recurring units of formula (C)
In light of motivation for using epoxy resin composition disclosed by Rogers Jr. et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy resin composition as the overcoat of epoxy in Yamoto et al. in view of Long et al. in order to provide good solvent resistance, long shelf life, low viscosity at room temperature, good gel times at elevated temperatures, enhanced water insensitivity and excellent high temperature of electrical and mechanical properties, and thereby arrive at the claimed invention.
Accordingly, Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose varnish layer contacting the polymeric layer. The varnish layer contacting the polymeric layer reads on a layered structure.

Claims 2-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto et al. (WO 2016/103803 A1) in view of Long et al. (US 2011/0273052 A1) and Rogers, Jr. et al. (3,868,613) as applied to claim 1 above, further in view of El-Hibri et al. (WO 2014/072447 A1 cited in IDS).

Regarding claims 2-6, Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose the layered structure as set forth above. Yamoto et al. in view of Long et al. and Rogers Jr. et al. do not disclose poly(ether ether ketone) (PEEK) as presently claimed, do not disclose poly(aryl ether sulfone)(PAES) as presently claimed, do not disclose poly (aryl ether sulfone) (PAES) is polysulfone (PSU), do not disclose poly(aryl ether sulfone)(PAES) further comprises a polyphenylsulfone (PPSU) and do not disclose poly(aryl ether sulfone)(PAES) in amounts presently claimed.
El-Hibri et al. disclose a composition comprising 1 to 90 wt% of poly(aryl ether sulfone) (PAES), 1 to 90 wt% of poly(aryl ether ketone) (PAEK) and 1 to 25 wt% of polyphenylsulfone polymer (PPSU) (see Abstract). The composition provides high performance, enhanced toughness and impact resistance as well as improved compatibility properties (see page 1, lines 6-7, and page 2, lines 13-17 and lines 19-21). The composition can be used for electric and electromagnetic wire insulation coatings (see page 34, line 14).
The PAES comprises more than 50 mol% of the recurring units of formula (B) or formula (C) (see claim 1, pages 46-48, lines 14-14). The PAES is identical to that presently claimed. 
The PAEK comprises more than 50 mol% of the recurring units of formula J-A (see claim 1, page 45, lines 1-8). Further, PAEK can be PEEK polymer comprising recurring units of formula J’-A (see page 9, lines 7-8 and lines 17-19, and page 8, line 8). While J’-A do not have any substituents on the aryl ring, J’-A comprising no other substituents is one of the embodiments (see page 7, lines 8-10). Given that the aryl ring can have substituents as represented by R’j’, given that PAEK can be PEEK comprising J’-A and given that J’-A is one of the embodiments, PAEK can be PEEK comprising more than 50 mol% of recurring units of formula J-A also having substituents (see page 2, line 30 and page 4, lines 8-12). Based on J-A, the PEEK will have Ar-O-Ar-CO-Ar-O-Ar-O-Ar-CO-Ar-O- in its structure. Given that PEEK has -O-Ar-O-Ar-CO and given that recurring units are more than 50 mol%, PEEK comprises more than 50 mol% of -O-Ar-O-Ar-CO, wherein Ar has substituents as presently claimed.
In light of motivation for using the composition disclosed by El-Hibri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the composition of El-Hibri et al. for the polymeric layer in Yamoto et al. in view of Long et al. and Rogers Jr. et al. in order to provide high performance, enhanced toughness and impact resistance as well as improved compatibility properties, and thereby arrive at the claimed invention.

Regarding claim 14, Yamoto et al. in view of Long et al., Rogers Jr. et al. and El-Hibri et al. disclose the layered structure as set forth above. Yamoto et al. in view of Long et al., Rogers Jr. et al. and El-Hibri et al. disclose the polymeric layer identical to that presently claimed. Therefore, it is inherent or obvious that the polymeric layer of Yamoto et al. in view of Long et al., Rogers Jr. et al. and El-Hibri et al. has a crystallization temperature measured by DSC ranging from 296 C to 298 C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787